In the information disclosure statements, certain references were not considered because a concise explanation of the relevance (37 CFR § 1.98(a)(3); MPEP § 609.04(a)III) and/or a complete copy (37 CFR § 1.98(a)(2); MPEP § 609.04(a)II) was not provided.
The abstract of the disclosure is objected to because on line 5 of the amended abstract (dated December 2, 2019), “includes” is misspelled.  Correction is required (MPEP § 608.01(b)).
Applicant’s election of Invention I in the reply filed on December 3, 2021, is acknowledged.  Because Applicant did not point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 15, 17-19, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews et al., GB 2 392 242 A, which discloses a rigid pressure vessel 2 with a chamber capable of receiving pressurized air and other fluids (Figure 1; page 5, lines 20-21; page 6, lines 13-19); an elastomeric membrane 4 (page 3, line 33, to page 4, line 3); and a sensor arrangement 6, 8, 10, 12, 18, 20 capable of being pulled over a limb stump (page 3, lines 3-7) and including 4 is fluid-impermeable, but such a feature was well known in the art at the effective filing date of the present invention and would have been an obvious material selection in order to maintain a partial vacuum pressure in suction sockets (CPC subgroups A61F 2002/802+) during use, with silicone liners (page 4, line 1) typically being fluid-impermeable.
Regarding claim 3, position sensors would have been obvious in order to map readings with corresponding locations on the stump so as to pinpoint problem areas (abstract, lines 4-6; page 3, lines 27-32).  Regarding claim 4, plastic materials, such as fiber reinforced plastics, were quite common in the art and would have been obvious in order to lessen the overall weight of the prosthetic limb.  Regarding claim 15, sensors 6, 8, 10 are depicted as being elongated (MPEP § 2125), and longitudinal and circumferential rows or chains would have been immediately obvious, if not inherent, in order to impart sufficient coverage over residual limb anatomy for comprehensive analysis (page 1, lines 2-4; page 2, lines 11-17).  Regarding claims 17-19, transmitting, receiving, detecting, signal processing, and evaluating devices are described on page 2, lines 29-35; page 3, lines 8-26; page 5, lines 27-31.  Regarding claim 32, absolute rotations innately occur during gait and other typical uses and orientations, and successive detection and analysis would have been obvious from page 1, lines 28-32; page 2, lines 9-10 and 21-28 (monitoring over time); page 4, lines 4-7.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mathews et al., GB 2 392 242 A, in view of Sabolich et al., WO 98/25552 A1.  Mathews et al. lack a star-shaped arrangement, but such was known in the art at the effective filing date of the instant invention, as 126 of Sabolich et al.: page 6, line 13 et seq.) are often mounted in available space underneath the stump socket.
Claims 1, 4, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radspieler, WO 2016/135320 A1.  The pressure vessel and fluid-impermeable membrane are plainly described in claim 1 of corresponding English language equivalent US 11,090,171 B2; an adherent stocking and sensor arrangement are evident from WIPO Figure 33 and column 52, lines 14-22 of said U.S. patent and are clearly involved in generating a data model of the stump (US 11,090,171 B2: column 52, lines 25-33).  Regarding claim 4, the pressure vessel may be of various types of plastics (ibid.: column 19, lines 46-49).  Regarding claims 20-21, transferring the limb stump data model to a production facility having a 3D printer or milling machine is described at column 23, lines 46-63, of said U.S. patent.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Radspieler, WO 2016/135320 A1.  Magnetic and/or electromagnetic sensors would have been obvious in utilizing the Doppler principle, ultrasonic methods, or the Hall effect for making measurements (US 11,090,171 B2: column 52, lines 31-33).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774